1

2

3

4

5                       UNITED STATES DISTRICT COURT

6                      EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,         No.   2:15-cr-161-GEB
9                 Plaintiff,
10        v.                           SENTENCING FINDINGS
11   ROBERT TURCHIN,
12                Defendant.
13

14             The United States of America request for the following

15   sentencing finding based upon the trial record is granted:

16             Turchin was one of the “people” Gill needed to
               pay bribes to (i.e., “postage”) to get
17             fraudulent   CDLs.   This   is   supported   by
               comparing Gill’s text messages with Turchin
18             and the DMV journals Turchin accessed and
               updated fraudulently (as evidenced by bypassed
19             fingerprints and incredible short test taking
               times) after getting specific CDL numbers from
20             Gill. It is also supported by the fact that
               Klem testified about how Gill told her not to
21             worry if she could not finish updating a
               fraudulent CDL for him—Turchin would handle
22             it. Klem also discussed how Gill paid her for
               the same conduct Gill went to Turchin for
23             (i.e., fraudulently accessing and updating CDL
               numbers), which resulted in valid permits
24             and/or licenses being issued. Klem also stated
               she got paid by Gill for this activity in cash,
25             in envelopes. On the day agents searched
               Turchin’s car, they found at least $10,000 in
26             cash, in envelopes, hidden in Turchin’s
               Mercedes only days after Gill and Turchin were
27             planning to meet.
28             This evidence shows that Gill paid Turchin more
                                       1
1              than one bribe payment. Accordingly, the two-
               level enhancement properly applies and the
2              Court should overrule Turchin’s objection to
               Paragraph 41 of the PSR.
3

4    Gov.’s Responses to Def.’s Objs. to Presentence Report at 3:7–20,

5    ECF No. 191.

6              These sentencing findings “must [be] append[ed] . . . to

7    any copy of the presentence report made available to the Bureau of

8    Prisons.” Fed. Rule Crim.Proc. 32.

9              Dated:   November 9, 2018

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
